Citation Nr: 0940817	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-33 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent, for 
osteoarthritis of the lumbar spine with lumbosacral strain, 
prior to November 17, 2008.

2.  Entitlement to a rating higher than 40 percent, for 
osteoarthritis of the lumbar spine with lumbosacral strain, 
from November 17, 2008.

3.  Entitlement to a rating higher than 10 percent for 
osteoarthritis of the left knee.

4.  Entitlement to a rating higher than 10 percent for 
osteoarthritis of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1987 to December 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a February 2009 rating decision, the RO granted an 
increased evaluation of 40 percent for osteoarthritis of the 
lumbar spine with lumbosacral strain, effective November 17, 
2008.  Despite the grant of this increased evaluation, the 
Veteran has not been awarded the highest possible evaluation.  
As a result, he is presumed to be seeking the maximum 
possible evaluation.  The issue remains on appeal, as the 
Veteran has not indicated satisfaction with the rating.  A.B. 
v. Brown, 6 Vet. App. 35 (1993).

The Veteran submitted a claim for rheumatoid arthritis in 
August 2008.  This claim is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to November 17, 2008, the Veteran had a forward 
flexion functionally limited to 30 degrees or less.

2.  From November 17, 2008, the Veteran did not have 
unfavorable ankylosis of the entire thoracolumbar spine. 


3.  The Veteran's knee disability is not manifested by 
recurrent subluxation or lateral instability of either knee.

4.  The Veteran's left knee disability is not manifested by a 
flexion limited to 30 degrees or an extension limited to 15 
degrees.

5.  The Veteran's right knee disability is not manifested by 
a flexion limited to 30 degrees or an extension limited to 15 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no higher, 
for osteoarthritis of the lumbar spine with lumbosacral 
strain, prior to November 17, 2008, are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2009).

2.  The criteria for a rating higher than 40 percent for 
osteoarthritis of the lumbar spine with lumbosacral strain, 
from November 17, 2008, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2009).

3.  The criteria for a separate rating of 10 percent for 
recurrent subluxation or lateral instability of either knee 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2009).

4.  The criteria for a rating higher than 10 percent for 
osteoarthritis of the left knee are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5260, 5261, 5262, 5263, 5003 (2009).

5.  The criteria for a rating higher than 10 percent for 
osteoarthritis of the right knee are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5260, 5261, 5262, 5263, 5003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's increased rating claims, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran with 
respect to his claims for increased ratings in October 2005 
and October 2008.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims 
folder, as are post-service VA examination and treatment 
records, and private treatment records.  There is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The Veteran has also not indicated any 
intention to provide additional evidence in support of his 
claim. 

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Increased Rating Claims

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be 
referenced in detail.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the 
evidence pertinent to the rating criteria and the current 
disability.

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The Board notes that while the regulations pertaining to 
disabilities of the spine have undergone recent amendments, 
these changes do not affect the present claim, as the 
Veteran's claim for an increase was filed in February 2005, 
subsequent to the most recent regulation change.  Thus, for 
the spine claim, the rating criteria currently in effect are 
the only rating criteria for current consideration.

A.  Entitlement to a Rating Higher Than 20 Percent for 
Osteoarthritis of the Lumbar Spine with Lumbosacral Strain, 
Prior to November 17, 2008.

Service connection for osteoarthritis of the lumbar spine 
with lumbosacral strain was established by an April 1997 
rating decision, at which time a 10 percent rating was 
assigned, effective from December 1996.  In May 2004, the 
Veteran's rating was increased to 20 percent, effective 
September 2003.  The Veteran is seeking an increased rating.

Prior to November 2008, the Veteran was rated as 20 percent 
disabled under 38 C.F.R. §4.71a, Diagnostic Code 5237, for a 
lumbosacral strain.  

Effective September 26, 2003, the criteria for rating all 
spine disabilities are now set forth in a General Rating 
Formula for Diseases and Injuries of the Spine.  Under the 
General Rating Formula, a 40 percent rating is assignable 
where forward flexion of the thoracolumbar spine is 30 
degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to 30 degrees, each, are considered 
normal range of motion of the thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Plate V.

The Veteran was afforded a VA examination in November 2005.  
The Veteran reported intermittent pain consisting of a dull, 
throbbing pain of the mid-lumbar region, which radiated to 
both buttocks.  The pain was accompanied by stiffness and 
locking, on occasions.  He denied any weakness, swelling, 
redness, instability or lack of endurance.  The Veteran 
reported taking pain medication and steroid shots.  Flare-ups 
occurred approximately three times a month and usually lasted 
from one to three days, precipitated by prolonged standing, 
sitting, and lifting.  The examiner stated the Veteran had a 
normal gait, with no noted deformity of the cervical, 
thoracic, or lumbar spine.  There was no kyphosis, scoliosis, 
or lordosis noted.  There was no swelling but some tenderness 
of the left and right lower sacroiliac region.  The Veteran 
had 50 degrees of flexion, with pain starting at 30 degrees; 
30 degrees of extension, with pain starting at 20 degrees; 30 
degrees of left lateral flexion, with pain starting at 25 
degrees; 25 degrees of right lateral flexion, with pain at 20 
degrees; and 30 degrees of right and left lateral rotation, 
with pain starting at 30 degrees.  The combined range of 
motion was to 195 degrees.  

Private records indicate that in January 2006, the Veteran 
experienced muscle spasms, an antalgic gait, and imbalance.  
In February 2006, treatment records indicate the Veteran was 
feeling better and had little to no back pain at that time. 

As noted above, the current regulation provides that a 40 
percent evaluation is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
Forward flexion of the Veteran's spine was shown to be 
greater than 30 degrees; the November 2005 examiner measured 
it to be 50 degrees.

However, the Board has also considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the Veteran contends his disability is essentially manifested 
by pain.  Under 38 C.F.R. § 4.59, painful motion is 
considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).  VA must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of  38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App.  202 (1995).  

For a 40 percent evaluation, flexion must be actually or 
functionally limited to 30 degrees or less or there must be 
favorable ankylosis of the entire thoracolumbar spine.  
During the November 2005 VA examination, the Veteran had a 
forward flexion of 50 degrees, with pain noted at 30 degrees.  
As such, the Board finds that a rating of 40 percent is 
warranted, prior to November 17, 2008.  A rating of 50 
percent, however, is not warranted because the Veteran did 
not have unfavorable ankylosis of the entire thoracolumbar 
spine, as he was able to have a range of motion, although 
limited by pain.

The Board has also reviewed the Veteran's statements, 
statements of friends and family, as well as the possibility 
of an increased rating under any other applicable Diagnostic 
Codes.  VA and private treatment records have been reviewed; 
however, there is no evidence of prescribed bed rest.  As 
such, Diagnostic Code 5243 is not applicable.  Additionally, 
the Board finds that a separate rating for any neurological 
problems associated with his back disability is not 
warranted.  During the VA examination in November 2005, the 
Veteran denied impairment of bladder or bowel functions, and 
neurological examination revealed normal motor strength, 
sensation, pulses, and deep tendon reflexes on all 
extremities.  Also, private records from March 2006, indicate 
a Magnetic Resonance Imaging (MRI) was taken to determine if 
the Veteran had any nerve root impingement.  The only 
abnormalities noted were a minimal bulge at L5-S1 and a 
lesion of the kidney.  Furthermore, VA outpatient records 
from October 2006 also indicated normal strength, and 
reflexes and sensory were intact.  

Based on the totality of evidence, the Board finds that a 
rating of 40 percent reflects the level of disability prior 
November 17, 2008.

Additionally, the evidence does not reflect that the 
disabilities at issue has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.


B.  Entitlement to a Rating Higher Than 40 Percent for 
Osteoarthritis of the Lumbar Spine with Lumbosacral Strain, 
From November 17, 2008

The Veteran is currently rated as 40 percent disabled for 
osteoarthritis of the lumbar spine with lumbosacral strain, 
effective from November 17, 2008.  The Veteran is seeking an 
increased rating. 

A rating of 50 percent is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.

The Veteran was afforded a VA examination in November 2008.  
On examination, range of motion was described as follows:  
forward flexion to 30 degrees with pain starting at 25 
degrees, extension to 15 degrees, with pain at 10 degrees, 
left and right lateral flexion to 10 degrees, with pain at10 
degrees, left and right lateral rotation to 10 degree, with 
pain at 10 degrees.  The examiner stated that the Veteran's 
back disability has a moderate to severe effect on usual 
daily activities.  There is no indication that the Veteran 
suffers from ankylosis of the spine.

VA outpatient records and private treatment records also 
indicate the Veteran experiences pain and discomfort due to 
his back and that he is currently receiving treatment; 
however, no records indicate he has ankylosis of the entire 
thoracolumbar spine.  

The Board has also considered DeLuca provisions in 
determining the appropriate rating for the Veteran's 
disability.  However, in order to obtain the next higher 
rating of 50 percent, there must be actual or functional 
ankylosis of the entire thoracolumbar spine.  Although the 
Veteran's ranges of motion were limited by pain during the VA 
examination of November 2008, the Veteran still had motion, 
and the examiner did not report that he had ankylosis.  
Additionally, the examiner indicated the Veteran maintained 
his ranges of motion after repetitions without any additional 
changes.

The Board has also reviewed the Veteran's statements and 
other lay statements, as well as the possibility of an 
increased rating under any other applicable Diagnostic Codes.  
VA and private treatment records have been reviewed; however, 
there is no evidence of prescribed bed rest.  As such, 
Diagnostic Code 5243 is not applicable.  Additionally, the 
Board finds that a separate rating for any neurological 
problems associated with his back disability is not 
warranted.  During the VA examination in November 2008, the 
Veteran denied any loss of bladder or bowel functions, 
numbness, or leg or foot weakness.  Furthermore, detailed 
motor, sensory, and reflex examinations were all normal.

Based on all the evidence of record, the Board finds that the 
criteria for a rating higher than 40 percent, from November 
2008, have not been met.

Additionally, the evidence does not reflect that either of 
the disabilities at issue have caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Veteran is currently employed as a teacher, and although his 
back disability limits his ability to lift, carry, lowers his 
stamina, and decreases his mobility, the Board finds that 40 
percent adequately completes the degree of interference with 
his employment.  Hence, assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.


C.  Entitlement to a Ratings Higher Than 10 Percent for 
Osteoarthritis of the Left Knee and Higher than 10 Percent 
for Osteoarthritis of the Right Knee 

Service connection for osteoarthritis of the left and right 
knee was established by a September 2004 rating decision, at 
which time a 10 percent rating was assigned, effective from 
September 2003.  In December 2005, the Veteran's 10 percent 
rating was confirmed and each knee was given a separate 10 
percent rating.  The RO rated the Veteran's knees under 
Diagnostic Code 5003 as 10 percent disabling based on the 
presence of x-ray findings of arthritis and painful motion.  
The Veteran is seeking an increased rating.  

Knee disabilities are also rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 to 5263.  Included within 38 C.F.R. 
§ 4.71a are multiple diagnostic codes that evaluate 
impairment resulting from service-connected knee disorders, 
including Diagnostic Code 5256 (ankylosis), Diagnostic 
Code 5257 (other impairment, including recurrent subluxation 
or lateral instability), Diagnostic Code 5258 (dislocated 
semilunar cartilage), Diagnostic Code 5259 (symptomatic 
removal of semilunar cartilage), Diagnostic Code 5260 
(limitation of flexion), Diagnostic Code 5261 (limitation of 
extension), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (genu recurvatum).  

The Veteran was afforded a VA examination in November 2005.  
The Veteran walked with a normal gait.  He denied ever having 
surgery or physical therapy for his knees.  He described the 
pain as sharp on both knees under the patella, and it did not 
radiate.  The Veteran also reported having stiffness, 
swelling, and some instability.  He asserted he had flare-ups 
approximately two times a month, lasting about a day.  
Prolonged standing, sitting and walking precipitated flare-
ups.  He did not use any assistive devices or braces.  The 
Veteran stated his knee pain did not affect his activities of 
daily living and they did not have an effect on his 
occupation.  He did report some episodes of dislocation and 
recurrent subluxation.  He stated he was able to use a 
treadmill for half an hour without any problems.  Physical 
examination revealed no deformity, swelling, or scar 
formation of the knees.  There was no atrophy of the muscles.  
There was some tenderness over the infrapatellar regions on 
both left and right knees, but no effusion, crepitations, 
varus, and valgus.  There was no occurrence of pain, 
weakness, lack of endurance, fatigability, or incoordination 
with repetitive movements. 

The left knee had a flexion to 110 degrees, with pain 
starting at 70 degrees, extension was 0 degrees.  The right 
knee had a flexion of 120 degrees, with pain starting at 70 
degrees.  Extension was 0 degrees.  Medial and lateral 
collateral ligaments were negative in both left and right 
knee.  Varus and valgus were neutral.  Anterior and posterior 
cruciate ligaments, or drawer sign, were negative in both 
left and right knees.  McMurray's test was negative in both 
knees.  Motor strength and neurological examination were 
normal, as were sensation and deep tendon reflexes.  There 
was no edema or ulcerations noted in the lower extremities.

The Veteran was afforded the most recent VA examination in 
November 2008.  The examiner noted the Veteran did not use 
any assistive aids for walking, but he was only able to stand 
for 15 to 30 minutes and walk a quarter of a mile.  There was 
no deformity, giving way, instability, stiffness, weakness, 
episodes of dislocation or subluxation, locking, or effusion 
of the knees.  The Veteran had an antalgic gait.  The range 
of motion of both knees was from 0 to 140 degrees.  There was 
no joint ankylosis or loss of a bone.  There were no noted 
crepitations, masses, clicks, grinding, instability, patellar 
abnormality, or meniscus abnormality.  It was noted that the 
Veteran's knee disability had a mild to moderate effect on 
daily activities.  The examiner stated the Veteran's current 
knee conditions were mild in severity.

As stated previously, the Veteran is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 for arthritis and 
Diagnostic Codes 5256 to 5263, which rate disabilities of the 
knee and leg.  Diagnostic Codes 5256, 5258, 5259, and 5262 
are not applicable because there is no medical evidence of 
knee ankylosis, dislocated cartilage, removal of cartilage, 
or impairment of the tibia and fibula.

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of the joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  
§§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

Although the Veteran stated during the VA examination in 
November 2005 that his knees had instability and he 
experienced some episodes of dislocation, there is no 
confirmation of instability of the knees, other than the 
Veteran's statements.  The Veteran's statements are 
competent, as he is able to say what symptoms he experienced.  
However, his statements that his knees were unstable are not 
equivalent to a medical determination that there was 
instability as defined for purposes of evaluation under DC 
5257.  Furthermore, there was no instability found during the 
examination in November 2005 and during the VA examination in 
November 2008, the Veteran stated he had no episodes of 
dislocation or instability.  No medical evidence of 
dislocation, instability, weakness, episodes of subluxation, 
or giving way were found during the November 2008 
examination.  Additionally, private medical records and VA 
outpatient records do not indicate the Veteran suffered from 
any of these symptoms.  As such, the Veteran is not entitled 
to a separate rating based on instability.  

Under Diagnostic Code 5260, to receive a 20 percent rating, 
limitation of flexion of the leg must be to 30 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic 
Code 5261, a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Normal range of motion of the 
knee is to zero degrees extension and to 140 degrees flexion.  
See 38 C.F.R. § 4.71a, Plate II.  

Here, the evidence of record does not establish flexion or 
extension limitation to degrees warranting an increased 
rating.  The VA examination conducted in November 2005 found 
that the Veteran's range of motion for both legs was 0 
degrees of extension, bilaterally, 110 degrees of left leg 
flexion, and 120 degrees of right leg flexion.  During the 
November 2008 VA examination, flexion bilaterally was 140 
degrees, and extension bilaterally was 0 degrees.  None of 
these ranges of motion are indicative of a rating higher than 
10 percent under Diagnostic Codes 5260 or 5261.  

However, the Board will also consider whether the competent 
evidence establishes any additional functional limitation due 
to factors such as pain, weakness, incoordination, or 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. 
Brown.

In considering additional limitation of function, the Board 
acknowledges the Veteran's complaints of knee pain and 
stiffness.  These complaints are well documented in the 
Veteran's written statements and lay statements submitted by 
friends and family members.  The VA examiners also noted that 
the Veteran's knees interfered with usual daily activities.  
Additionally, during the VA examination of November 2005, the 
Veteran experienced pain during flexion, bilaterally, at 70 
degrees.  However, a rating of 20 percent requires flexion to 
be actually or functionally limited to 30 degrees or an 
extension functionally or actually limited to 15 degrees.  
Here, even taking into consideration the painful movement, 
the Veteran's flexion is only limited to 70 degrees and 
extension was 0 degrees.  The Board finds a rating higher 
than10 percent for the left and right knee, based on painful 
motion and functional limitation, is not warranted.

The Board has contemplated whether any other Diagnostic Code 
will permit for an increased rating.  In this case, the 
Veteran has been granted a 10 percent evaluation for each 
knee, under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 
DC 5003, degenerative arthritis established by radiologic 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  DC 5003 further states that, where 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

X-rays taken in July 2004 demonstrated mild medial, mild 
lateral, and mild patellofemoral compartment narrowing of the 
right and left knee.  The impression was degenerative 
changes.  The Veteran was diagnosed with osteoarthritis of 
the bilateral knees during the VA examination of November 
2005.  The evidence establishes that the Veteran had 
limitation of motion of the knees at times, but there was no 
limitation of flexion or extension to warrant a compensable 
evaluation under DC 5260 or 5261.  Without compensable 
limitation of range of motion, a 10 percent schedular 
evaluation is the maximum evaluation available under DC 5003 
for arthritis of one joint.

Additionally, the evidence does not reflect that the 
disability at issue has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.

As such, a rating in excess of 10 percent for either knee is 
not warranted.  While the Veteran does experience painful 
motion, the medical evidence does not demonstrate that the 
Veteran's disability is manifested by an extension of the leg 
limited to 15 degrees or flexion limited to 30 degrees, which 
is necessary to warrant a rating of 20 percent.  In this 
case, the Veteran's symptoms do not approximate the 
requirements necessary to grant an increased rating.  


ORDER

A disability rating of 40 percent for the Veteran's 
osteoarthritis of the lumbar spine with lumbosacral strain, 
prior to November 17, 2008, is granted, subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.

Entitlement to a rating higher than 40 percent for 
osteoarthritis of the lumbar spine with lumbosacral strain, 
from November 17, 2008, is denied.

Entitlement to a disability rating higher than 10 percent for 
osteoarthritis of the left knee is denied.

Entitlement to a disability rating higher than 10 percent for 
osteoarthritis of the right knee is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


